Citation Nr: 1032548	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  09-15 807A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


ATTORNEY FOR THE BOARD

J. Schulman


INTRODUCTION

The Veteran had active service from June 1949 until November 1952 
and from August 1955 until June 1961.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a July 2008 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in San Diego, 
California.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

A psychotic disorder was not manifest during service and is not 
attributable to service.


CONCLUSION OF LAW

A psychotic disorder was incurred in active service.  38 U.S.C.A 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See, 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in February 2008 that fully addressed all 
notice elements and was sent prior to the initial RO decision in 
this matter.  The letter provided information as to what evidence 
was required to substantiate the claim and of the division of 
responsibilities between VA and a claimant in developing an 
appeal.  The letter also informed the Veteran of what type of 
information and evidence was needed to establish a disability 
rating and effective date.

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of 
the claim.  To that end, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 
(2009).  Service treatment records have been obtained and the 
Veteran was afforded a VA examination in May 2008.  During his 
examination, the examiner was provided the Veteran's claims file 
for review, took down the Veteran's history, laid a factual 
foundation for the conclusions reached, and reached conclusions 
based on the examination that are consistent with the record.  
The examination is found to be adequate.

The Board notes that service treatment records for the Veteran's 
second period of service have been obtained.  With regard to the 
period from 1949 to 1952, a formal determination has been made 
that these service treatment records are not available for review 
and the evidence indicates that the Veteran's records for this 
period were lost to a fire.

The Court has held that in cases where records once in the hands 
of the government are lost, the Board has a heightened obligation 
to explain its findings and conclusions and to consider carefully 
the benefit-of-the-doubt rule where applicable. See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The analysis below has 
been undertaken with this heightened duty in mind.  The case law 
does not, however, lower the legal standard for proving a claim 
for service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the claimant.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).

Here, the Veteran was informed of the unavailable records in a 
letter of December 2007, and given the opportunity to further 
direct VA towards sources of medical records in support of his 
claim.  Accordingly, the Board finds that it may consider the 
merits of this appeal without prejudice to the Veteran, and that 
with respect to these records, the Board's duty to assist under 
the VCAA has been met.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See, Bernard v. Brown, 4 Vet. 
App. 384 (1993).  In addition to the evidence discussed above, 
the Veteran's statements in support of the claim are also of 
record.  The Board has carefully considered such statements and 
concludes that no available outstanding evidence has been 
identified.  Additionally, the Board has reviewed the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Legal and Factual Background

Veterans are entitled to compensation from VA if they develop a 
disability "resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty." 38 
U.S.C. §§ 1110 (wartime service), 1131 (peacetime service). To 
establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 
1362 (C.A. Fed. 2009) (March 5, 2009).  The absence of any one 
element will result in the denial of service connection.  Coburn 
v. Nicholson, 19 Vet. App. 427, 431 (2006).

The Veteran claims to have anxiety and depression stemming from 
what he describes as "systemic bigotry" while stationed at 
Reese Air Force Base from 1956 to 1958.  As an initial matter, 
the Board notes that the Veteran has not alleged that the claimed 
disability was incurred in combat.  Therefore, the provisions of 
38 U.S.C.A. § 1154(b) (West 2002) are not for application.

The Veteran's service treatment records do not reflect any report 
of symptoms, or treatment relating to an acquired psychiatric 
disorder.  On separation examination in May 1961, the Veteran was 
described as psychiatrically "normal," and although a history 
of stuttering since age 18 was noted, he had no "real difficulty 
speaking."  In a report of medical history, the Veteran 
affirmatively indicated that he had no history of trouble 
sleeping, nightmares, depression or excessive worry, loss of 
memory, or bed wetting.  The Veteran did indicate a history of 
"nervous trouble," however there was no additional elaboration 
in the "Physician's summary" section of the report.

Based on the foregoing, the service treatment records show a 
single nonspecific reference to "nervous trouble," but no other 
evidence of an acquired psychiatric disorder during active 
service.  However, this does not in itself preclude a grant of 
service connection.  Again, service connection may be granted for 
any disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2009).

Following separation from active service in June 1961, the 
Veteran was evaluated for depression in July 1975.  The Veteran 
presented with a history of alcohol use that began in 1949 on 
joining the Army.  He reported that his father, who he "depended 
on a lot," died in a car accident in 1966 and that he was 
"still getting over that grief."  He reported having been 
hospitalized in 1968 on complaints of nausea and anxiety.  The 
impression was of depression, chronic alcoholism, and 
psychosomatic problems relating to depression.

The evidence indicates that the Veteran was treated for 
alcoholism and depression through the end of the 1970s and into 
the first half of 1980.  A note from January 1981 indicates that 
the Veteran had been sober for six years and was "doing well."

In May 2008, the Veteran underwent VA examination.  He endorsed 
that anxiety and depression began during service, in 1958, but 
that he was not sure whether his military experiences had 
anything to do with his symptoms.  The Veteran had decreased 
interest in normal activities, insomnia, decreased appetite, 
decrease energy, and trouble concentrating.  He denied any 
history of symptoms related to mania or psychosis.   The examiner 
indicated that there was no obvious psychomotor agitation or 
retardation, and no evidence of exaggeration or manipulation.  
The diagnostic impression was of generalized anxiety disorder and 
depressive disorder, not otherwise specified.  The examiner 
concluded that, because he was unable to discern any clear link 
between the Veteran's military experiences and his anxiety or 
depression, he did not believe that these disorders were 
"significantly attributable to his military experiences."

In August 2008, the Veteran attempted an act of self harm by 
ingesting 60 tabs of Prozac with alcohol.  On admission for 
psychological treatment he had suicide-related behavior in the 
context of depression, alcohol consumption, and psychosocial 
stressors.  The Veteran's daughter told healthcare providers that 
the Veteran was "very, very depressed  . . . and he's 
drinking."  The Veteran indicated that for the prior six months 
he had been drinking alcohol, five to six drinks a day.  He had 
also been gambling excessively and lost a large sum of money of 
these six months.  He further endorsed a six month history of 
depressed mood and spending less time with family and friends.  
He denied sleep problems, change in appetite, decreased energy, 
problems with concentration, psychomotor agitation, or agitation.  
Five days prior to his attempted self harm, the Veteran was 
diagnosed with depression and prescribed Prozac. 

The Veteran's reported history suggested that his depression 
preceded his alcohol dependence and he had done well on 
antidepressants in the remote past.  The Veteran's multiaxial 
diagnosis indicated substance induced depression versus major 
depressive disorder, alcohol dependence, and continuous 
pathological gambling.  The Veteran had severe problems with 
primary social support, and with his finances.

In a discharge report, the Veteran indicated that he first had 
problems with depression in 1958 while in the military, but that 
he did not receive treatment at that time.  He began heavily 
drinking after discharge from the military at the age of 31.  He 
was given a drug called Elavil from 1975 until 1983 for 
depression, but once discontinued, the Veteran was stable until 
1996 when he retired.  Since that time, he had been steadily 
increasing his level of drinking. 

In September 2008 the Veteran reported that prior to 1984 he had 
been sober for about nine years.  In 1984 he began drinking 
again, mostly socially.  The Veteran admitted to drinking heavily 
prior to 1975, but that as soon as he achieved sobriety in 1975 
he felt depressed and anxious.  Along with depression, the 
Veteran reported panic attacks which manifest with fear of 
crowds, fear of being in open spaces, and fear of being with 
other people.  The diagnostic impression was of alcohol 
dependence, major depressive disorder, and panic disorder without 
agoraphobia.

In his July 2008 notice of disagreement, the Veteran reported 
that while stationed at Reese Air Force Base in Texas from 1956 
to 1958, he "faced almost constant racial discrimination . . . 
[and] systemic bigotry."  He went on to state that he believed 
this was the basis of his depression and anxiety.

In considering the lay and medical history as detailed above, the 
Board notes that the Veteran is competent to give evidence about 
what he has experienced.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  Moreover, the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that in certain situations, 
lay evidence can even be sufficient with respect to establishing 
medical matters such as a diagnosis.  Specifically, in Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit 
commented that competence to establish a diagnosis of a condition 
can exist when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Similarly, the U.S. Court of Appeals for 
Veterans Claims has held that when a condition may be diagnosed 
by its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and is 
capable of lay observation. Barr v. Nicholson, 21 Vet. App. 303 
(2007).

Feelings of depressed mood and anxiety are capable of lay 
observation and thus the Veteran's statements constitute 
competent evidence.  The Board must now consider the credibility 
of such evidence.  Again, service treatment records do not 
reflect in-service complaints referable to depression, and at 
separation in 1961 the Veteran affirmatively denied any history 
of "depression or excessive worry."  While the Veteran has 
recently endorsed in-service onset of depression, the Board finds 
that his statement in 1961 denying such symptomatology is far 
more probative than his current testimony averring to such an 
onset.  The statements advanced during service were consistent 
with the service records and in hindsight are statements against 
interest.  Such statements are viewed as more credible than 
statements advanced in support of a claim for monetary benefits 
as the latter involves self interest.  Furthermore, the 
discrepancy between what he advances now versus his in-service 
statements establishes that he has varied his history and that he 
is an inconsistent historian.  The Veteran's credibility is thus 
reduced and his statements are of limited probative value in 
establishing chronicity and continuity of symptomatology.  
Accordingly the Board finds that his "normal" separation 
examination, the denial of depressive  symptoms at separation 
combined with the negative nexus opinion of the VA examiner in 
2008 to be more probative than the Veteran's statements alleging 
in-service onset and continuity of a depressive disorder.  His 
assertion of an in-service onset and continuity is not credible.

With regard to the Veteran's currently diagnosed generalized 
anxiety disorder, service treatment records do not reflect 
complaints referable to anxiety, though the Veteran did report a 
history of "nervous troubles" in May 1961 during his separation 
examination.  The Board is cognizant of this, however, the 
examination revealed the Veteran was psychiatrically normal and 
he denied other psychiatric complaints.  Furthermore, the Veteran 
has been nonspecific in his presentation of a factual foundation 
for establishing continuity of symptomatology, other than 
generalized statements.  The Board is also mindful that the VA 
examiner opined that after interviewing the Veteran he was unable 
to establish any clear link between the Veteran's anxiety and 
service.  We conclude that the normal findings at separation, the 
opinion of the VA examiner and the absence of reliable evidence 
of a psychiatric disorder in proximity to service are far more 
probative and reliable than the Veteran's assertion of continuity 
since service.  We again note that he has been an inconsistent 
and unreliable historian.

The Board also notes that in regard to any psychiatric disability 
there is no probative or reliable evidence that links the remote 
post service diagnoses to service.  See 38 C.F.R. § 3.303(d).  In 
conclusion, the preponderance of the evidence is against the 
claim, and there is no doubt to be resolved.  38 U.S.C.A. § 
5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

ORDER

Service connection for a psychiatric disorder is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


